Title: To George Washington from Timothy Pickering, 7 July 1795
From: Pickering, Timothy
To: Washington, George


          
            War Office July 7. 1795.
          
          The Secretary of War respectfully lays before the President of the U. States the draught of a speech to the Chickasaws and Choctaws now in Philadelphia, as representatives, the former of their nation—the latter of the Five Upper Towns.
          The Indians will be held ready to wait on the President at any hour he shall be pleased to receive them, upon notice this evening or to-morrow morning, of the time most convenient.
        